internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si br 1-plr-106585-99 date jun legend x i u a - o f y a e l this responds to the letter dated date and prior correspondence submitted by your representative on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts - x was incorporated on d1 under the laws of state as part of a plan to s6parate y so that each of the shareholders of y could operate their own business the sole shareholder of x desired that x make an election to be treated as an s_corporation effective on d1 but the election to be treated as an s_corporation was not timely filed law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation cc dom p si br 1-plr-106585-99 sec_1362 provides the rule on when an s election will be effective ifans election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if the election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no election is made pursuant to sec_1362 or if made the election is made after the date prescribed for making such an election and the secretary determines there was reasonable_cause for the failure to timely make the election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of that taxable_year x did not file a timely election to be treated as an s_corporation under sec_1362 effective on d1 x has however established reasonable_cause for not making a timely s election and is entitled to relief under sec_1362 conclusion based solely on the facts submitted and representations made and provided that x otherwise qualifies as a subchapter_s_corporation we conclude that x will be recognized as an s_corporation effective for the taxable_year beginning on d1 within days from the date of this letter x should submit a properly completed form_2553 with a copy of this letter attached to the relevant service_center except as specifically set forth above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely oop g4 -- daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs special industries
